   Case: 4:20-cv-01288-SEP Doc. #: 5 Filed: 12/28/20 Page: 1 of 4 PageID #: 37




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI

BOULEVARD RE HOLDINGS LLC,                       )
et al.                                           )
                                                 )
Plaintiffs,
                                                 )
       vs.                                       )    Case No. 4:20-CV-1288-SEP
                                                 )
MIXON INSURANCE AGENCY,                          )
                                                 )
Defendant.                                       )




                           JOINT PROPOSED SCHEDULING PLAN

        Pursuant to the Court’s Order of November 24th, 2020, (Doc. 4), the parties submit the

following Joint Proposed Scheduling Plan for the Court’s consideration.

              a) The Court’s assignment of this case to Track Two is appropriate.

              b) The parties shall seek leave to join additional parties or amend the pleadings by

                 May 10th, 2021.

              c) The parties propose the following discovery plan:

                    i.   The parties do not anticipate an unusually voluminous production of

                         electronically stored information (ESI) in this case, nor do they currently

                         foresee any specific concerns or issues relating to ESI. Any ESI produced

                         in discovery will be in .PDF format where possible. If conversion of files

                         to .PDF format cannot be reasonably achieved, the ESI will be produced in

                         the format in which it is maintained by the party in the ordinary course of

                         business.

                   ii.   The parties will submit a proposed protective order to the Court if such an

                         order becomes necessary during the course of discovery.
Case: 4:20-cv-01288-SEP Doc. #: 5 Filed: 12/28/20 Page: 2 of 4 PageID #: 38




           iii.   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be made by

                  January 25th, 2021.

           iv.    The parties do not seek to conduct discovery in phases or to limit discovery

                  to certain issues.

            v.    The plaintiff’s expert disclosures shall be made by May 10th, 2021, and

                  defendant’s expert disclosures shall be made by July 12th, 2021. All

                  depositions of experts shall be concluded by August 23rd, 2021, with each

                  party making its expert(s) available during that time period.

           vi.    The presumptive limit of ten (10) depositions per side as set forth in Fed. R.

                  Civ. P. 30(a)(2)(A) and twenty-five (25) interrogatories per party as set forth

                  in Fed. R. Civ. P. 33(a) should apply in this case.

          vii.    At this time, the parties do not anticipate requesting any physical or mental

                  examinations of parties pursuant to Fed. R. Civ. P. 35.

         viii.    All discovery must be completed by August 23rd, 2021. Any written

                  discovery requests shall be served by a date that allows the served party the

                  full thirty (30) days as provided by the Federal Rules of Civil Procedure in

                  which to answer or produce by the discovery cut-off date.

      d) The parties believe referral of the action to mediation may be useful after the parties

         have taken depositions. The parties propose that mediation, if ordered, shall be

         completed by April 15th, 2021.

      e) All dispositive motions and motions to exclude testimony pursuant to Daubert v.

         Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co., Ltd.

         v. Carmichael, 526 U.S. 137 (1999) shall be filed by September 27th, 2021.




                                            2
 Case: 4:20-cv-01288-SEP Doc. #: 5 Filed: 12/28/20 Page: 3 of 4 PageID #: 39




         f) The earliest date by which this case should reasonably be expected to be ready for

             trial is February 2022.

         g) The estimated length of time expected to try the case to verdict is four days.


                                               RESPECTFULLY SUBMITTED,



                                                  THE SUMMARY LAW FIRM


                                                  By: /s/ Justin Summary
                                                  Justin K. Summary, MO57439
                                                  4542 W. Pine Blvd.
                                                  St. Louis, MO 63108
                                                  314.361.5678
                                                  314.828.8292 (facsimile)
                                                  justin@summarylawfirm.com

                                                  Attorneys for Defendant Boulevard RE
                                                  Holdings LLC



KHAZEALI WYRSCH LCC                               BROWN & JAMES P.C.

                                                  By:/s/ Corey L. Kraushaar
By: /s/ James R. Wyrsch                           Corey L. Kraushaar #51792MO
James R. Wyrsch #53197                            BROWN & JAMES, P.C.
911 Washington Avenue, Suite 211                  800 Market Street, Suite 1100 St. Louis, MO
St. Louis, MO 63101                               63101
314-288-0777                                      (314) 421-3400 Tel (314) 421-3128 Fax
James.wyrsch@kwlawstl.com                         ckraushaar@bjpc.com

Attorneys for Defendant Lucia Hevierova           Attorney for Defendant Mixon Insurance
                                                  Agency, Inc.




                                              3
   Case: 4:20-cv-01288-SEP Doc. #: 5 Filed: 12/28/20 Page: 4 of 4 PageID #: 40




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 28th, 2020, a true and accurate copy

of the above and foregoing was e-filed with the Court which sent notification to all parties

entitled to service.

                                                     /s/ Justin Summary
                                                     Attorney for Boulevard RE Holdings LLC




                                                 4
